I dissent from the majority's disposition of defendant's motion for leave to appeal because defendant has filed neither an affidavit nor any part of the transcript supporting his contention that he was not advised of his right to be represented by publicly funded counsel and of his right to appeal if he was indigent. State v. Sims (1971), 27 Ohio St.2d 79 [56 O.O.2d 45], cited by the majority, does not stand for the proposition that a person convicted of a felony may take advantage of App. R. 5(A) without supporting his motion in any way. In Sims, the defendant apparently did file an affidavit.
While the opinions of this court are not entirely consistent on the point, I agree with the application of App. R. 5(A) in State
v. Batchelor (Jan. 22, 1981), No. 80AP-694, unreported, andState v. Burton (May 14, 1981), No. 81AP-150, unreported.
The mandate of App. R. 5(A) is clear, and does not pose a burden upon a person seeking to file a delayed appeal. There is no reason not to require that, as a prerequisite to one's exercise of his right to an appeal to an intermediate court, he at least provide us with an affidavit stating that the errors of which he complains probably did occur. For the foregoing reasons, I would overrule defendant's motion for leave to appeal. *Page 229